Title: To Thomas Jefferson from Stephen Cathalan, Jr., 27 January 1807
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Marseilles 27th. January 1807.
                        
                        This is to advise you, that I have valued this day on you, payable unto Captain Robert N. Avery on
                            order, thirty days after sight in my 1st. 2d. 3d. & 4th. of Exchange per $421. 21/100 say four hundred and twenty one Dollars and twenty one
                            cents, for the Balance of my account with you, which I beg you to honor—
                  I have the honor to be with great respects Sir
                            Your most Obt & Hbl. Servant
                        
                            Stephen Cathalan Junr.
                        
                    